DETAILED ACTION
The current office action is in response to the communication filed on 6/26/20.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paper Submitted
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Information Disclosure Statement(s) as received on 8/13/20 are considered by the Examiner.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Allowable Subject Matter
Claims 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Quinlan et al.” (US PGPUB 2010/0100641) (Hereinafter Quinlan) in view of “Carpenter, B. et al., “Transferring Bulk Data over the Generic Autonomic Signaling Protocol (GRASP),” September 12, 2017, 10 pages (Hereinafter Carpenter) (Please refer to the Non-Patent Literature Reference filed on 8/13/20).
With respect to claim 1, Quinlan teaches a method (Abstract), comprising:
sending, by a first network device (ASync-enabled user devices 101a-f; Fig. 1, [0041]), to a second network device (ASync-enabled user devices 101a-f; Fig. 1, [0041]), a first objective locally stored in the first network device (a workspace element (first objective) stored in a first user device is transferred to a second user device; [0086]-[0087], [0118]-[0119]);
determining, by the first network device, whether the first objective locally stored in the first network device is changed (a first device determines whether any modifications have been made to first device data (first objective); [0081], [0153]); and
sending, by the first network device, a first objective change packet to the second network device in response to the first network device determining that the first objective locally stored in the first network device is changed, the first objective change packet instructing the second network device to change the first objective that is from the first network device and that is locally stored in the second network device, wherein a changed first objective locally stored in the first network device is the same as a changed first objective locally stored in the second network device (first device transfers a modification indicator (first objective change packet) indicating modification(s) to first device data (first objective) to a second device and the modification(s) are received and synchronized with second device data (first objective locally stored in the second network device); [0161], [0163]).
Quinlan does not teach wherein an autonomic networking integrated model and approach (ANIMA) protocol is run on both the first network device and the second network device.
However, Carpenter teaches wherein an autonomic networking integrated model and approach (ANIMA) protocol is run on both the first network device and the second network device (in a generic autonomic signaling protocol (GRASP) operation, participants are considered to be Autonomic Service Agents (ASAs) and they communicate using GRASP objection option. One ASA acts as the source of a transfer and the destination acts as a download client; page 3).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate transferring data using an autonomic networking integrated model and approach to Quinlan because Quinlan discloses automatic synchronization of data between devices ([0054]) and Carpenter suggests transferring data using an autonomic networking integrated model and approach (page 3).
One of ordinary skill in the art would be motivated to utilize the teachings of Carpenter in the Quinlan system in order to provide fast and efficient data synchronization between devices.

With respect to claim 2, Quinlan as modified teaches the method according to claim 1. Quinlan further teaches wherein the first objective locally stored in the first network device comprises at least one configurable parameter (workspace elements generally include substantially any type of program code or multimedia data (configurable parameter) (e.g., values, other attributes, value/attribute indicators, change indicators, and so on) that can be stored, referenced and transferred, at least in part, by each ASync-enabled user device synchronizing such information; [0047]). Carpenter further teaches one configurable parameter for at least one of a generic autonomic signaling protocol (GRASP) discovery mechanism, a GRASP synchronization mechanism, a GRASP negotiation mechanism, or a GRASP flooding mechanism (a file is transferred from a source to a destination using GRASP discovery mechanism and GRASP negotiation mechanism; page 3).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate transferring data using GRASP discovery mechanism and GRASP negotiation mechanism to Quinlan because Quinlan discloses automatic synchronization of data between devices ([0054]) and Carpenter suggests transferring data using an autonomic networking integrated model and approach (page 3).
One of ordinary skill in the art would be motivated to utilize the teachings of Carpenter in the Quinlan system in order to provide fast and efficient data synchronization between devices.

With respect to claim 3, Quinlan as modified teaches the method according to claim 1. Quinlan further teaches wherein the determining whether the first objective locally stored in the first network device is changed comprises determining, by the first network device, whether the first objective locally stored in the first network device is deleted (identifying workspace elements that have been added, modified, or deleted in the local element store since the last synchronization message; [0081], [0153]); and wherein the sending the first objective change packet to the second network device comprises sending, by the first network device, in response to the first network device determining that the first objective locally stored by the first network device is deleted, the first objective change packet to the second network device, the first objective change packet instructing the second network device to delete the first objective that is from the first network device and that is locally stored in the second network device (second device synchronizes the first device modification with corresponding second device data, e.g., by adding, updating or deleting second device data; [0129], [0161], [0163], [0167]).

With respect to claim 4, Quinlan as modified teaches the method according to claim 1. Quinlan further teaches wherein the determining whether the first objective that is locally stored by the first network device is changed comprises determining, by the first network device, whether the first objective that is locally stored by the first network device is modified (identifying workspace elements that have been added, modified, or deleted in the local element store since the last synchronization message; [0081], [0153]); and wherein the sending the first objective change packet to the second network device comprises, sending, by the first network device, in response to the first network device determining that the first objective locally stored by the first network device is modified, the first objective change packet to the second network device, the objective change packet instructing the second network device to modify the first objective that is from the first network device and that is locally stored in the second network device (second device synchronizes the first device modification with corresponding second device data, e.g., by adding, updating or deleting second device data; [0085], [0129], [0161], [0163], [0167]).

With respect to claim 6, Quinlan as modified teaches the method according to claim 1. Quinlan further teaches wherein the message comprises a first identifier, and the first identifier is used to indicate that the message is an objective change packet (synchronization message containing data includes the incremented version stamp for each user device, a (unique) message ID, an instruction, the workspace element information or data, the source user device of the data and the target user device of the data; Fig. 7, [0087]). Carpenter further teaches wherein the first objective change packet is a generic autonomic signaling protocol (GRASP) message (a file is transferred from a source to a destination using GRASP messages; page 3).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate transferring data using GRASP messages to Quinlan because Quinlan discloses transferring data between devices using messages ([0087]) and Carpenter suggests transferring data using GRASP messages (page 3).
One of ordinary skill in the art would be motivated to utilize the teachings of Carpenter in the Quinlan system in order to provide fast and efficient data synchronization between devices.

With respect to claim 7, Quinlan as modified teaches the method according to claim 6. Quinlan further teaches wherein the message further comprises a second identifier, the second identifier indicating a change type of the first objective that is from the first network device and that is locally stored in the second network device (synchronization message containing data includes the incremented version stamp for each user device, a (unique) message ID, an instruction, the workspace element information or data, the source user device of the data and the target user device of the data; Fig. 7, [0087], [0101], [0159]). Carpenter further teaches a generic autonomic signaling protocol (GRASP) message (a file is transferred from a source to a destination using GRASP messages; page 3).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate transferring data using GRASP messages to Quinlan because Quinlan discloses transferring data between devices using messages ([0087]) and Carpenter suggests transferring data using GRASP messages (page 3).
One of ordinary skill in the art would be motivated to utilize the teachings of Carpenter in the Quinlan system in order to provide fast and efficient data synchronization between devices.

With respect to claim 8, Quinlan teaches a first network device (ASync-enabled user devices 101a-f; Figs. 1-2, [0041], [0058]), comprising:
a transmitter (communication devices 207; Fig. 2, [0059]),
a processor (processor(s) 202; Fig. 2, [0058]) coupled to the transmitter (Fig. 2, [0058]); and
a non-transitory computer-readable storage medium storing a program to be executed by the processor (Fig. 2, [0059]-[0060]), the program including instructions to:
cause the transmitter to send a first objective locally stored in the first network device to a second network device (a workspace element (first objective) stored in a first user device is transferred to a second user device; [0086]-[0087], [0118]-[0119]);
determine whether the first objective locally stored in the first network device is changed (a first device determines whether any modifications have been made to first device data (first objective); [0081], [0153]);
wherein cause the transmitter to send a first objective change packet to the second network device in response to determining that the first objective locally stored in the first network device is changed, the first objective change packet instructing the second network device to change the first objective that is from the first network device and that is locally stored in the second network device, wherein the changed first objective locally stored in the first network device is the same as the changed first objective locally stored in the second network device (first device transfers a modification indicator (first objective change packet) indicating modification(s) to first device data (first objective) to a second device and the modification(s) are received and synchronized with second device data (first objective locally stored in the second network device); [0161], [0163]).
Quinlan does not teach wherein an autonomic networking integrated model and approach (ANIMA) protocol is run on both the first network device and the second network device.
However, Carpenter teaches wherein an autonomic networking integrated model and approach (ANIMA) protocol is run on both the first network device and the second network device (in a generic autonomic signaling protocol (GRASP) operation, participants are considered to be Autonomic Service Agents (ASAs) and they communicate using GRASP objection option. One ASA acts as the source of a transfer and the destination acts as a download client; page 3).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate transferring data using an autonomic networking integrated model and approach to Quinlan because Quinlan discloses automatic synchronization of data between devices ([0054]) and Carpenter suggests transferring data using an autonomic networking integrated model and approach (page 3).
One of ordinary skill in the art would be motivated to utilize the teachings of Carpenter in the Quinlan system in order to provide fast and efficient data synchronization between devices.

The limitations of claims 9-11 and 13-14 are rejected in the analysis of claims 2-4 and 6-7 respectively and these claims are rejected on that basis.

With respect to claim 15, Quinlan teaches a second network device (ASync-enabled user devices 101a-f; Figs. 1-2, [0041], [0058]), comprising:
a receiver (communication devices 207; Fig. 2, [0059]);
a memory (memory 209; Fig. 2, [0060]);
a processor (processor(s) 202; Fig. 2, [0058]) coupled to the transmitter (Fig. 2, [0058]); and
a non-transitory computer-readable storage medium storing a program to be executed by the processor (Fig. 2, [0059]-[0060]), the program including instructions to:
receive, through the receiver, a first objective sent by a first network device (a workspace element (first objective) stored in a first user device is transferred to a second user device; [0086]-[0087], [0118]-[0119]);
store the first objective in the memory (workspace element(s) are stored by ASync-enabled user devices; [0047], [0060]);
receive, through the receiver, a first objective change packet sent by the first network device, wherein the first objective change packet indicates a change to the first objective locally stored in the first network device; and change, according to the first objective change packet, the first objective stored in the memory, wherein the changed first objective locally stored in the first network device is the same as the changed first objective in the memory of the second network device (first device transfers a modification indicator (first objective change packet) indicating modification(s) to first device data (first objective) to a second device and the modification(s) are received and synchronized with second device data (first objective locally stored in the second network device); [0161], [0163]).
Quinlan does not teach wherein an autonomic networking integrated model and approach (ANIMA) protocol is run on both the first network device and the second network device.
However, Carpenter teaches wherein an autonomic networking integrated model and approach (ANIMA) protocol is run on both the first network device and the second network device (in a generic autonomic signaling protocol (GRASP) operation, participants are considered to be Autonomic Service Agents (ASAs) and they communicate using GRASP objection option. One ASA acts as the source of a transfer and the destination acts as a download client; page 3).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate transferring data using an autonomic networking integrated model and approach to Quinlan because Quinlan discloses automatic synchronization of data between devices ([0054]) and Carpenter suggests transferring data using an autonomic networking integrated model and approach (page 3).
One of ordinary skill in the art would be motivated to utilize the teachings of Carpenter in the Quinlan system in order to provide fast and efficient data synchronization between devices.

The limitations of claim 16 are rejected in the analysis of claim 2 above and this claim is rejected on that basis.

With respect to claim 17, Quinlan as modified teaches the second network device according to claim 15. Quinlan further teaches wherein the instructions to change the first objective stored in the memory include instructions to delete, according to the first objective change packet, the first objective stored in the memory (second device synchronizes the first device modification with corresponding second device data, e.g., by adding, updating or deleting second device data; [0129], [0161], [0163], [0167]).

With respect to claim 18, Quinlan as modified teaches the second network device according to claim 15. Quinlan further teaches wherein the instructions to change first objective stored in the memory include instructions to modify, according to the first objective change packet, the first objective stored in the memory (second device synchronizes the first device modification with corresponding second device data, e.g., by adding, updating or deleting second device data; [0085], [0129], [0161], [0163], [0167]).

With respect to claim 19, Quinlan as modified teaches the second network device according to claim 15. Carpenter further teaches wherein the first objective change packet is a generic autonomic signaling protocol (GRASP) message (a file is transferred from a source to a destination using GRASP messages; page 3).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate transferring data using GRASP messages to Quinlan because Quinlan discloses transferring data between devices using messages ([0087]) and Carpenter suggests transferring data using GRASP messages (page 3).
One of ordinary skill in the art would be motivated to utilize the teachings of Carpenter in the Quinlan system in order to provide fast and efficient data synchronization between devices.

With respect to claim 20, Quinlan as modified teaches the second network device according to claim 19. Quinlan further teaches wherein the message comprises a first identifier, and the first identifier is used to indicate that the message is an objective change packet (synchronization message containing data includes the incremented version stamp for each user device, a (unique) message ID, an instruction, the workspace element information or data, the source user device of the data and the target user device of the data; Fig. 7, [0087]). Carpenter further teaches a generic autonomic signaling protocol (GRASP) message (a file is transferred from a source to a destination using GRASP messages; page 3).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate transferring data using GRASP messages to Quinlan because Quinlan discloses transferring data between devices using messages ([0087]) and Carpenter suggests transferring data using GRASP messages (page 3).
One of ordinary skill in the art would be motivated to utilize the teachings of Carpenter in the Quinlan system in order to provide fast and efficient data synchronization between devices.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Linyard et al. US 2007/0130217. Discloses allowing a plurality of devices to send, receive, and synchronize data with any number of other devices.
Li. 2007/0094362. Discloses automatically updating configuration information of terminal equipment.
Micucci et al. US 2017/0180475. Discloses allowing sharing of a set of data objects between a group of computing devices.
Madduri et al. US 9,626,177. Discloses propagating an update to a group of nodes.
Vaidya et al. US 2013/0238768. Discloses synchronizing a target configuration file of a target device with a source configuration file of a source device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Examiner, Art Unit 2447
January 13, 2021